Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an Examiner's Statement of Reasons for Allowance:
The prior arts of record teach a solid state disk drive and includes a first portion of the solid state memory of a volatile nature, a second portion of solid state memory of a non-volatile nature, a controller for managing the memories, and a power sub-system for protecting data in volatile memory in the event of loss of power, also includes circuitry for communication of data with a reserved portion of non-volatile memory to re-construct data state. Caulkins et al., (U.S. Patent application publication number 2007/0276995) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination a memory system and method that includes a third set of non-volatile memory devices that have faster speeds than a second set of non-volatile memory devices to capture a state of a first set of volatile memory devices to maintain data fidelity without requiring auxiliary power sources to store the state in the second set of non-volatile memory devices. The subject matter sought to be patented as recited in the claims in this application has practical applications in the field of memory systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nadeem Iqbal whose telephone number is (571)-272-3659. The examiner can normally be reached on M-F (8:00-5:30) First Friday Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Nadeem Iqbal/ 						Nadeem Iqbal			
Primary Examiner, Art Unit 2114			Primary Examiner
								Art Unit 2114